Title: From George Washington to James McHenry, 1 August 1798
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon 1st Augt 1798

The letters herewith, from Colonels Fitzgerald & Simms, conveys all the information I am enabled to give you relatively to the characters of Captn Piercy (who is a good looking man—apparently turned of Forty) and Mr Bent.
Where applications are made to me by persons whom I know, or from the Report of those in whom I can confide, believe are deserving, I shall pass them on to your Office; with special notice when the case requires it.
Whether the suggestion contained in Mr James Shephards letter (also under cover with this) is worthy of Investigation by the Secretary of the Navy, you & he will be able to decide, when you read it. I have, in answer, pointed out that mode as best for him to pursue. I am Dr Sir Yrs &ca

Go: Washington

